Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Regarding claim 1 with reference to the Oh reference, Applicant argues;
[With regard to a lens corresponding to a plurality of antenna arrays, a recited feature lies in using deflected beams to enhance an antenna gain in the case where the' intervals between the arrays are narrow. More specifically, an antenna gain can be acquired by having the central axis of the phase distribution of the lens corresponding to the plurality of antenna arrays coincide with the central axis of the phase distribution of a wave being formed by combining the waves radiated from the plurality of antenna arrays. As such, the amended claims are directed to features where the waves radiated from the antenna arrays are adjusted in such a way to proceed in the same direction after passing through the lens.
In contrast, the purpose of Oh is to achieve such an effect by a method of compensating for a gain through the use of a plurality of lenses corresponding to respective antenna arrays. Therefore, the description of Oh for resolving the issue is completely different from that of the presently claimed invention. To expedite prosecution, the claims have been amended to specify that an antenna includes a plurality of antenna arrays and that correspond to one lens. The claims have also been amended to recite that the waves radiated from the antenna arrays are deflected "at each predetermined angle," and the phase distribution of a combined wave disclose any relationship between each antenna array and lenses.
In particular, Oh merely purports to compensate for a loss with respect to a whole angle range by using a plurality of lenses corresponding to antenna arrays in order to solve a problem that arises from the plurality of antenna arrays. However, in doing so, Oh fails to describe a device or method for enhancing an antenna gain itself through a lens. ; Oh does not disclose that the phase distribution of a combined wav should be the same as the phase distribution of one lens. Although FIG. 10 of Oh may appear to suggest symmetrical shapes of the beams of 1030 and 1032, these are merely illustrated as examples for a plurality of beams. Oh does not disclose that the angles formed by the beams are particular symmetrical angles and does not disclose any relationship between the phase of a combined beam and a lens. Therefore, Oh discloses nothing explicit with regard to the means of the solution provided by the presently claimed invention.]

The Examiner respectfully disagrees;
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., limitation of the antenna gain and symmetrical angle as applicant argues about…,) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Moreover, the Examiner deems that each antenna array corresponds to one lens as shown in figure 10. In other words, the claimed language does not specifically claims any particular relationship between antenna array and lens. However, the claimed language require to have an antenna array corresponds to a lens only. In this case, Oh discloses an array of antenna and lens corresponds to each other. For example, array 1010 corresponds to lens 1015. 
Finally, the claimed language does not require to have that the phase distribution of a combined wave should be the same as the phase distribution of one lens. The claimed language requires “…based on..” and “corresponds” which are broader than “same as”. In this case, Oh, in figure 10, discloses that the radio wave combined together 1030b, 1031b, 1032b are based on the radio wave 1030a, 1031a, 1032a and they corresponds to each other.   



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-9 and 12-14 are rejected under 35 U.S.C. 102(a) (1)/102(a) (2) as being anticipated by Oh et al. (US 2016/0240923, hereby referred as Oh).
Regarding claim 1,
Oh discloses;
An antenna module comprising (figures 10-11):
an antenna including a plurality of antenna arrays disposed therein (antenna arrays 1, 2 an d3); and 
a lens corresponding to the plurality of antenna arrays (plurality of lenses 1015, 1020 and 2025), 
wherein each antenna array of the plurality of antenna arrays included in the antenna radiates a radio wave respectively, each radiated radio wave being deflected at each predetermined angle from a vertical plane of the antenna (beam patterns 1030a, 1031a and 1032a for each antenna array at a predetermined angle. See paragraph [0082]), 
wherein a combined radio wave is formed based on a combination of the each radiated radio wave (the radio wave 1030b, 1031b, 1032b), 


Regarding claim 2,
Oh discloses;
Wherein the each predetermined angle is determined based on at least one of the first distance, a width of the each antenna array, or a second distance between the each antenna array (figure 10, the angle which is determined based on a distance between each antenna and each lens).  

Regarding claim 5,
Oh discloses;
Wherein the lens is a planar lens and formed integrally to cover a whole upper surface of the antenna (figure 10, lens 1015, 1020, 1025 is a planar lenses and cover whole upper surface of the antenna).

Regarding claim 6,
Oh discloses;


Regarding claim 7,
Oh discloses;
Wherein a central axis of radio wave intensity of the combined radio wave coincides with the central axis of the lens (figures 10-11, central axis of radio wave 1030b, 1031b, 1032b of the antennas and central axis of lenses).  

Regarding claim 8,
Oh discloses;
A base station comprising an antenna module, the antenna module comprising (the antenna module of figures 10-11):
an antenna including a plurality of antenna arrays disposed therein (antenna arrays 1, 2 an d3); and 
a lens corresponding to the plurality of antenna arrays (plurality of lenses 1015, 1020 and 2025), 
wherein each antenna array of the plurality of antenna arrays included in the antenna radiates a radio wave respectively, each radiated radio wave being deflected at a-each predetermined angle from a vertical plane of the antenna (beam patterns 1030a, 1031a and 1032a for each antenna array at a predetermined angle. See paragraph [0082]), 
based on a combination of the each radiated radio wave (the radio wave 1030b, 1031b, 1032b), 
wherein a phase distribution of the combined radio wave corresponds to a phase distribution of the lens (see figure 10, for a distance between each lens and each antenna array), and wherein the lens is spaced apart from the antenna by a predetermined first distance and changes a phase of the combined radio wave radiated from the antenna (paragraph [0086], each lens has a given phase profile. Furthermore, see figure 10, the beam out from lenses and the beam out from antenna arrays). 
  
Regarding claim 9,
Oh discloses;
Wherein the each predetermined angle is determined based on at least one of the first distance, a width of the each antenna array, or a second distance between the each antenna array  (figure 10, the angle which is determined based on a distance between each antenna and each lens).    

Regarding claim 12,
Oh discloses;
Wherein the lens is a planar lens and formed integrally to cover a whole upper surface of the antenna (figure 10, lens 1015, 1020, 1025 is a planar lenses and cover whole upper surface of the antenna). 

Regarding claim 13,

Wherein a central axis of the lens coincides with a central axis of the phase distribution of the combined radio wave radiated from the antenna (figures 10-11, central axis of radio wave of the antennas and central axis of lenses).

Regarding claim 14,
Oh discloses;
Wherein a central axis of radio wave intensity of the combined radio wave coincides with the central axis of the lens (figures 10-11, central axis of radio wave 1030b, 1031b, 1032b of the antennas and central axis of lenses).    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845